Citation Nr: 1441623	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals of left hamstring tear for the time period prior to February 10, 2012.

2.  Entitlement to a rating greater than 40 percent for residuals of left hamstring tear for the time period since February 10, 2012.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from April 1991 to April 1998. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2005 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ awarded a 10 percent rating for service-connected residuals of left hamstring tear.  The Veteran believed that the hamstring tear was more severe than the rating reflected and he appealed the 10 percent rating. 

In October 2009 and April 2011, the Board remanded this claim for additional development.  In the April 2011 remand, the Board determined that an issue of entitlement to a total disability rating based upon individual unemployability (TDIU) had been reasonably raised as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a written statement received in June 2011, the Veteran withdrew from appeal the issue of entitlement to TDIU.  Notably, the Veteran has been awarded a 100 percent rating for service-connected posttraumatic stress disorder (PTSD) since August 8, 2007.

A January 2014 AOJ decision awarded a 40 percent rating for residuals of left hamstring tear effective February 10, 2012.  Although the AOJ awarded the maximum schedular rating for injury to Muscle Group (MG) XIII effective February 10, 2012, the Veteran is presumed to seek the maximum, available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has characterized the appeal as encompassing claims for higher ratings at each stage, as reflected on the title page, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See generally Moyer v. Derwinski, 2 Vet. App. 289 (1992) (holding that the assignment of the maximum schedular rating does not preclude further compensation on an extraschedular basis).
FINDINGS OF FACT

1.  For the time period prior to February 10, 2012, the Veteran's residuals of left hamstring tear more nearly approximated a moderately severe muscle injury due to loss of muscle function affecting motion of the knee and hip, demonstrable evidence of tendon damage and deformity, and the cardinal signs of muscle damage involving weakness, lowered threshold of fatigue and fatigue-pain on use.

2.  Beginning on February 10, 2012, the Veteran's residuals of left hamstring tear first demonstrated demonstrable muscle atrophy but no other aspects of disability not contemplated by his schedular rating.


CONCLUSIONS OF LAW

1.  For the time period prior to February 10, 2012, the criteria for a 30 percent rating, but no higher, for residuals of left hamstring tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.159, 4.56, 4.73, Diagnostic Code (DC) 5313 (2013).

2.  For the time period since February 10, 2012, the criteria for a rating greater than 40 percent rating for residuals of left hamstring tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.159, 4.56, 4.73, DC 5313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran filed his increased rating claim in September 2004.  A pre-adjudicatory AOJ letter dated October 2004 notified the Veteran of the relative duties on the part of himself and VA in developing his claim.  A post-adjudicatory AOJ letter dated October 2009 first notified the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim to include the criteria for establishing a disability rating, and the criteria for establishing an effective date of award.  The claim was then readjudicated in supplemental statements of the case (SSOCs) dated in November 2010 and December 2013 which cured any timing deficiencies.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the AOJ obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claim.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

Notably, the Veteran's claim has previously been remanded to assist him in obtaining private clinic records of treatment which, per the provider of treatment, requires a specialized release of records form.  In January 2012, the AOJ sent a letter to the Veteran with a copy of the authorization record required by the private provider of treatment.  This letter was sent to the Veteran's last known address of record, which appears correct as the Veteran reported to VA examination in February 2012 based upon a notice to report for VA examination sent to this same address.  

Unfortunately, the Veteran has not responded to the AOJ's request to return this authorization form, or to submit these records directly to the AOJ.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Veteran has failed in his duty to assist VA in developing his claim, and the Board has no option but to decide the claim based on the evidence of record.

The Board further notes that the AOJ found no information that the Veteran has filed a disability claim with the Social Security Administration (SSA).  Thus, at this time, the Board is unaware of any relevant records in the possession of SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the Veteran's claim.")

The Veteran was also afforded VA Compensation and Pension (C&P) examinations in March 2005, August 2010 and February 2012.  The Board finds that the February 2012 examination report contains all findings necessary to adjudicate the claim.  Since this examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher ratings may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Additionally, the record has been supplemented with the addition of VA clinic records along with the statements of the Veteran concerning the effects of his disabilities on his daily life and occupational functioning.  Neither the Veteran nor his representative has alleged that the February 2012 examination is inadequate for rating purposes.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board further finds that the AOJ has complied with the Board's prior remand directives.  In this respect, the AOJ provided the Veteran a VCAA notice in January 2012 which included an attempt to assist the Veteran in obtaining private clinic records, provided the Veteran VA examinations in August 2010 and February 2012 and readjudicated the claim in a December 2013 SSOC.  Notably, the Board's April 2011 remand directives requested a VA examiner opinion on the question of whether the Veteran was unemployable solely due to his service-connected disabilities.  As noted in the Introduction, the Veteran withdrew this claim from appeal in a June 2011 written statement.  Thus, this remand directive was rendered moot.  As such, the Board finds that the AOJ has substantially complied with the Board's earlier remand instructions to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Overall, the Board finds that, absent the Veteran's cooperation, the evidence of record is sufficient to decide the claim being decided on appeal and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran seeks higher disability ratings for his service-connected residuals of a left hamstring tear.  Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's residuals of left hamstring tear has been evaluated pursuant to DC 5313, pertaining to injury of MG XIII.  MG XIII involves the posterior thigh group, including (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus, which functions in extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with Muscle Group XIV synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over-pulley action at the knee joint.  Slight, moderate, moderately severe and severe disability of MG XIII warrants a 0, 10, 30 and 40 percent disability evaluation, respectively.  38 C.F.R. § 4.73, DC 5313.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  The regulatory classification is governed by the following criteria:

      (1) Slight disability of muscles - (i) Type of injury.  Simple wound of muscle without debridement or infection.  
      (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  
      (iii) Objective findings. Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

      (2) Moderate disability of the muscles - (i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 
      (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined by 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  
      (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

      (3) Moderately severe disability of muscles - (i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  
      (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  
      (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

      (4) Severe disability of muscles - (i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  
      (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  
      (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 
      (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  
      (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
      (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  
      (D) Visible or measurable atrophy.  
      (E) Adaptive contraction of an opposing group of muscles.  
      (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
      (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Historically, the Veteran incurred a partial tear of his left biceps femoris (hamstring) muscle during active service.  His clinical findings were significant for a large deformity in the posterior aspect of the hamstring belly (otherwise described as a large knot), tenderness to palpation, pain with knee flexion and 4/5 strength.  See STRs dated September 1996, October 1997, December 1997 and January 1998.

The Veteran filed his original service connection claim in April 1998.  He failed to appear for VA examination.  A July 1998 AOJ rating decision granted service connection for residuals of left hamstring tear, and assigned an initial noncompensable rating under DC 5313.

The Veteran filed his current claim for an increased rating in September 2004.  His VA clinic records contemporaneous in time to this filing include an October 2004 clinic record noting his past history of complete left hamstring tear which was inoperable.  The Veteran described continued activity without restriction.  He had been running in the gym 1 mile every day (QD) without pain, but he felt like his leg was dragging after extensive activity.

On VA examination in March 2005, the Veteran described left hamstring pain which worsened with cold and damp weather as well as prolonged standing and walking for more than 15 minutes.  His symptoms improved with rest, Ace bandages and use of a cane.  It was noted that, at the time of examination, the Veteran was wearing a left Achilles brace with an Ace bandage around his left hamstring.  He denied a history of left hamstring surgery.  The Veteran described a history of a torn middle left hamstring which limited his activities of daily living due to pain.  On examination, the Veteran demonstrated pain and tenderness of the middle muscle group of the hamstring.  There was tenderness to palpation, but no atrophy or scars.  There appeared to be tendon damage to the left hamstring with no bone, joint or nerve damage to the muscle area.  Muscle strength was 2/5, otherwise described as poor.  There was no evidence of muscle herniation, but there was some loss of muscle function with muscle group difficulty in moving through normal range of motion due to discomfort.  The muscle group could move with assistance and with gravity eliminated.  No muscle contraction was noted.  The left hip, which demonstrated difficulty with movement due to left hamstring pain, showed flexion to 40 degrees, extension to 10 degrees, interior rotation to 20 degrees, exterior rotation to 20 degrees, abduction to 20 degrees and adduction to 10 degrees.  With repetitive use, the Veteran's range of motion was additionally limited by pain, fatigue, weakness and lack of endurance.  The examiner diagnosed history of left hamstring pain causing left thigh pain.

A May 2005 VA clinic record noted the Veteran's history of a left Achilles' tendon repair.  A physical examination was significant for no muscle wasting or fasciculation, 5/5 strength, abnormal gait due to left hamstrings tear as well as left Achilles' tendon injury.  He could walk Tandem well with no loss of postural reflexes.  A February 2007 VA clinic record recorded a history of surgical repair for a torn "right" quadriceps tear.  The Veteran reported left Achilles' pain.

A June 2005 AOJ decision awarded a 10 percent rating for residuals of left hamstring tear effective September 10, 2004.

In a statement received in September 2005, the Veteran described pain which interfered with his ability to focus for an extended period of time, and prevented him from performing tasks such as standing too long.  He reported a history of 5 operations of his hamstring muscle which caused him to walk with a limp.  He felt that he deserved a 50 percent rating as his disability affected half of his body.

The Veteran underwent additional VA examination in March 2008.  The examiner noted that the Veteran had suffered a left quadriceps tear in 1997, and it was unclear why the injury would not be stable at such a later date.  The Veteran was described as being quite circumstantial regarding his residuals offering no evidence of instability or a worsening of his symptoms.  On examination, the Veteran's gait was normal without need for any assistive device.  The Veteran was described as a muscular man who demonstrated no inequality of thigh musculature.  His only physical findings were tenderness of the hamstring at the midpoint on pressure, impaired motion of the left knee with extension to 5 degrees and flexion to 80 degrees that was painless until the end ranges of motion.  The Veteran was capable of repetitive motion which was not additionally limited by pain, fatigue, weakness or lack of endurance.  His gait was entirely normal without assistive device.

A February 2010 VA examination report noted the Veteran's history of left Achilles' rupture which limited him from ambulating stairs without pain or standing for long periods of time.  This examiner thoroughly reviewed the Veteran's history of injury and treatment in service.  Examination was significant for a scar over the posterior Achilles' tendon with no limitation of motion.  There was no keloid formation, but there was inflammation, thickness and induration of the scar.

An August 2010 VA examination report recorded the Veteran's history of an acute onset of left hamstring pain after a football injury in service.  His current symptoms involved periodic flare-ups of soreness in the left posterior thigh region which he self-treated.  At the time of examination, the Veteran described a constant, dull pain in the left posterior thigh region at rest which as 5/10 in severity.  He had flare-ups of pain, resulting in pain of 8/10 severity which occurred two time per week and lasted 45 to 60 minutes in duration, with standing for more than 10 minutes, lifting objects more than 50 pounds and climbing more than 3 to 4 flights of stairs.  He was unable to run at all even without flare-ups.  He described an additional 30 percent of limitation of function of his daily activities during flare-ups.  His alleviating factors included rest, elevation, ice application, and taking Motrin.  He did not use any assistive device due to his left posterior thigh condition.

On examination, the Veteran had a normal gait.  His left posterior thigh demonstrated a minimal deformity in the left posterior thigh region at the distal end of the biceps femoris muscle.  The muscle strength of the left lower extremity was normal.  There was no evidence of muscle herniation or loss of muscle function.  The examiner found no tendon damage in MG XIII (the posterior thigh muscles). The examiner diagnosed mild residual of partial tear of the left biceps femoris muscle, MG XIII.

Finally, the Veteran underwent additional VA examination in February 2012.  This examiner did not have benefit of review of the claims folder, but did have review of the August 2010 VA examination report which accurately described the Veteran's history of injury and treatment since service.  At this examination, the Veteran denied a history of surgery for his left hamstring muscle tear.  He last worked 2 years ago as a personal trainer, and he stopped working secondary to PTSD.

The Veteran described pain at the site of the hamstring muscle tear with activities that produced increased hamstring muscle contraction.  He treated his symptoms with Ibuprofen which provided some pain relief.  He did not use assistive devices for his left hamstring muscle tear.  He denied occupational limitations as he was currently a full-time student.  He described a marked limitation of activities due to right-sided L5-S1 hemilaminectomy and diskectomy for a herniated L5-S1 disk in January 2012.  As such, the examiner stated that the Veteran was still in post-operative status which limited his usual activities.  However, the Veteran reported being able to climb 1 flight of stairs in his home without limitation which provided an example that his hamstring muscle was not so weak to cause problems climbing steps.

On examination, the Veteran had a slightly antalgic gait.  There was no tenderness to palpation over the hamstring muscle in the left leg.  However, there was a palpable decrease in muscle mass in this area.  His thigh circumference measured 6 inches superiorly to the superior margin of the patella and both the right and the left leg showed a disparity.  The circumference was 20-1/2 inches on the left thigh compared to 21-1/4 inches on the right.  Therefore, there was some degree of muscle atrophy from the hamstring muscle tear.  There was 5/5 strength of hamstring muscle contraction when tested on physical examination.  Due to his post-operative recovery status for his low back, the examiner was unable to determine whether there was any specific antalgic component of his gait from the left hamstring muscle.  

By rating action dated January 2014, the AOJ awarded a 40 percent rating for residuals of left hamstring tear effective February 10, 2002.

i.  Time period prior to February 10, 2012

Applying the criteria to the facts of this case, the Board finds that the criteria for a 30 percent rating for residuals of left hamstring tear, but no higher, have been met for the time period to February 10, 2012.  In this respect, the credible lay and medical evidence establishes that the Veteran's residuals of left hamstring tear more nearly approximated a moderately severe muscle injury due to loss of muscle function affecting motion of the knee and hip, demonstrable evidence of tendon damage and deformity, and the cardinal signs of muscle damage involving weakness, lowered threshold of fatigue and fatigue-pain on use.

Here, the Veteran's STRs reflect that he incurred a left hamstring tear initially manifested by a large deformity of the hamstring belly which caused pain with knee flexion and slightly reduced his left leg strength.

Thereafter, the Veteran consistently described a history of fatigue and fatigue pain on use.  See VA clinic record dated October 2004; VA examination reports dated March 2005, August 2010 and February 2012; and the Veteran's written statement received September 2005.  His physical examinations found evidence of pain, fatigue, weakness and lack of endurance upon repetitive testing.  See VA examination dated March 2005.  Thus, there is evidence corroborating the Veteran's report of that his residuals of left hamstring tear involves the cardinal signs of muscle damage of fatigue, fatigue-pain and lack of endurance.

Additionally, the Veteran's physical examinations were significant for pain and tenderness of the middle muscle group of the hamstring (VA examination reports dated March 2005 and March 2008) with a description of demonstrable tendon damage (VA examination report dated March 2005) and minimal deformity in the left posterior thigh region at the distal end of the biceps femoris muscle (VA examination report dated August 2010).  There was evidence of loss of muscle function with muscle group difficulty in moving through normal range of motion due to discomfort (VA examination report dated March 2005) which affected motion of the knee (VA examination report dated March 2008) and the left hip (VA examination report dated March 2005).  On one occasion, he demonstrated an abnormal gait.  See VA clinic record dated May 2005.  

The Veteran's lower extremity strength was variously evaluated as showing 2/5 strength (VA examination report dated March 2005) to normal, 5/5 strength (VA clinic record dated May 2005 and VA examination report dated August 2010).

However, there was no evidence of atrophy or muscle contraction.  See VA examination reports dated March 2005, March 2008 and August 2010; VA clinic record dated May 2005.  At times, the Veteran demonstrated a normal gait.  See VA examination reports dated March 2008 and August 2010.

Overall, the Board finds that the Veteran's residuals of left hamstring tear more nearly approximates the criteria for a moderately severe muscle injury per the provisions of 38 C.F.R. §§ 4.56 and 4.73.  Here, the Board finds credible evidence that the Veteran manifested the cardinal signs and symptoms of muscle disability of fatigue, fatigue-pain on use and lack of endurance which is consistent with a moderate or moderately severe muscle injury.  There is evidence of loss of muscle function causing limitation of motion in the left knee and hip and, on one occasion, demonstrated 2/5 strength.  These findings are consistent with demonstrating "positive evidence of impairment" when compared to the sound side supportive of a characterization of a "moderately severe" disability.  

VA regulations caution that "it is not expected ... that all cases will show all the findings specified [in the applicable DC]."  38 C.F.R. § 4.21.  Here, the Veteran's residuals of left hamstring tear demonstrate features for the classification of slight, moderate and moderately severe disability under 38 C.F.R. § 4.56.  Applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that, for the time period prior to February 10, 2012, the Veteran's residuals of left hamstring tear more nearly approximated a moderately severe muscle injury due to loss of muscle function affecting motion of the knee and hip, demonstrable evidence of tendon damage and deformity, and the cardinal signs of muscle damage involving weakness, lowered threshold of fatigue and fatigue-pain on use.  Thus, a 30 percent rating is warranted for the time period prior to February 10, 2012.

In so holding, the Board acknowledges that an August 2010 VA examiner described the Veteran's overall residuals from partial tear of the left biceps femoris muscle as "mild" in degree.  The Board also acknowledges that, at times, the Veteran has demonstrated a normal gait and normal muscle strength.  However, the Board also notes that a feature of the Veteran's disability is additional impairment on use which may explain the variability in clinic findings.  Additionally, a determination as to the characterization as a "markedly severe" disability is consistent with the specific criteria of 38 C.F.R. § 4.56(d)(3) which overrides any particular examiner's subjective description.

However, the Board further finds that, for the entire time period prior to February 10, 2012, the criteria for a rating greater than 30 percent for residuals of left hamstring tear have not been met.  As noted above, the Veteran was described as demonstrating normal gait and normal muscle strength during the time period.  Additionally, the Veteran described working as a personal trainer without evidence of him being unable to keep up with work demands.  At one point, he was running 1 mile on daily basis.  As such, these facts are not consistent with a finding of "severe" impairment of function.  

Additionally, prior to the February 10, 2012 VA examination report, there was no evidence of muscle atrophy or muscle loss which would be supportive of a finding of severe muscle disability.  Notably, the Board cannot factually ascertain from the lay or medical evidence when the Veteran's muscle atrophy and muscle loss first manifested.  Thus, there is no basis for assigning an effective date earlier than February 10, 2012 for the assignment of a 40 percent rating.

ii.  Time period since February 10, 2012

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 40 percent for residuals of left hamstring tear have not been met for any time since February 10, 2012.  In this respect, the credible lay and medical evidence establishes that, beginning on February 10, 2012, the Veteran's residuals of left hamstring tear first demonstrated demonstrable muscle atrophy but no aspects of disability not contemplated by his schedular rating

As of February 10, 2012, the Veteran was assigned the maximum schedular rating for his injury to MG XIII under DC 7313.  Thus, the only possible basis for a higher rating would require an extraschedular rating under 38 C.F.R. § 3.321(b).  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Veteran describes residuals of left hamstring tear which involves fatigue, fatigue-pain and lack of endurance on use which affects his activities of daily living.  These aspects of disability are specifically contemplated in 38 C.F.R. § 4.56.  He has demonstrated functional impairment of the knee and hip which is specifically contemplated in DC 5313.  The Veteran has recently demonstrated loss of muscle mass and atrophy which supports the award of a 40 percent rating under DC 7313.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  In short, the Board finds that all credibly demonstrated symptomatology and impairment of due to residuals of left hamstring tear has been adequately considered in the assigned schedular evaluations.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Additionally, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Notably, the Veteran has been assigned a 100 percent schedular rating for his service-connected PTSD and a 20 percent rating for his residuals of injury to the left shoulder.  The Veteran has provided conflicting reports as to whether he has undergone surgical correction of his left hamstring disability, but the Board notes that there is no evidence of a scar and he appears to later clarify that he underwent surgery for a non-service connected left Achilles' rupture.  

Overall, the Board does not find that the Veteran presents an exceptional circumstance in which extraschedular consideration may be required to compensate him for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 30 percent rating for residuals of left hamstring tear is granted for the time period prior to February 10, 2012.

A rating greater than 40 percent for residuals of left hamstring tear is denied for the time period since February 10, 2012.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


